 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
wee ee ee ee ee ee ee eee ee ee eee xX DOC #: :
nA SRR ERT Ree eshhbe yes .
SHANGGANG FENG, on his own behalf and on: DATE FILED: NOV 262019:
behalf of others similarly situated, : =e
Plaintiff, MEMORANDUM DECISION
against. AND ORDER
KELAI CORP. doing business as JEF CHINESE; : 18 Civ. 12329 (GBD)
FAN YANG; JAY HUANG; LAN “DOE”; and QIN :
“DOE”, .
Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff moves this Court for an order for conditional certification pursuant to the Fair
Labor Standards Act, Court-authorized notice to similarly situated individuals, and disclosure of
contact information for notice to potential opt-ins. (ECF No. 27.)

WHEREAS Plaintiff and the putative class of individuals having made an application to
implement a court-supervised notification to the putative class members under 29 U.S.C. § 216(b);

WHEREAS this Court, having reviewed Plaintiff?’s Memorandum of Law in Support of
Plaintiff's motion, Defendants’ Memorandum of Law in Opposition to Plaintiff's motion, and
Plaintiff's Reply in Support of Plaintiff's motion;

WHEREAS this Court finds that Plaintiffs and potential opt-in plaintiffs are similarly
situated with respect to the allegations that the law has been violated; and

WHEREAS this Court hereby GRANTS Plaintiff’s motion for collective action status

under the Fair Labor Standards Act;
IT IS HEREBY ORDERED THAT:

1.

Plaintiffs are authorized to issue a Notice of Pendency and Consent to Joinder form
informing potential additional plaintiffs of the opportunity to opt into this lawsuit;
The proposed Notice of Pendency and Consent to Joinder form shall contain the
following language: “Defendants deny Plaintiffs allegations and contend that their
employees have been paid appropriately”;

Plaintiffs shall not be required to include Defense Counsel’s contact information in the
Notice of Pendency and Consent to Joinder;

Within 21 days of the entry of the Order, Defendants shall furnish to Plaintiffs counsel
a Microsoft Excel spreadsheet, which the parties will treat as confidential, containing
any and all personal contact information in Defendants’ possession, including but not
limited to first and last name, last known address with apartment number (if applicable),
the last known telephone numbers, and last known e-mail addresses of all current and
former non-exempt and non-managerial tipped and non-tipped employees and their
periods of employment at any time from December 31, 2015 to the present, along with
an Affidavit from Defendants certifying that the name list is complete from
employment records (no Defendants or Named Plaintiff shall be included in this list);
Plaintiff is authorized to send notice to those individuals included on the Excel
spreadsheet and is not limited to distributing this notice via only regular mail;
Defendants shall not be required to post the Notice of Pendency and Consent to Joinder
form to their website or in their restaurant;

Plaintiff is authorized to publish the full opt-in notice on Plaintiff's counsel’s website,
and this website shall allow for electronic submission of the Consent to Join form and

for potential opt-ins to contact Plaintiffs counsel for more information;

2
8. Plaintiffs are not required to cause the Notice of Pendency and Consent to Joinder form
to be made returnable to this Court;

9. The opt-out period shall run for a period of 60 days from the day of dissemination of
the Notice of Pendency and Consent to Joinder form and its translation; and

10. The statute of limitations shall be tolled for 60 days until the expiration of the opt-in
period.

All additional objections to the form and content of the Notice of Pendency and Consent

to Joinder form are overruled. The Oral Argument scheduled for December 9, 2019 is cancelled.

The Clerk of Court is directed to close this motion (ECF No. 27) accordingly.

Dated: New York, New York
November 26, 2019

SO ORDERED.

Gr.g B Dornrwls

B. DANIELS
ed tates District Judge

 
